EXHIBIT 10.96

 

AGREEMENT BY AND AMONG
POSITIVE ID CORPORATION,
SANOMEDICS, INC. AND THERMOMEDICS, INC.
 

This AGREEMENT is entered into as of March 4, 2016 by and among Positive ID
Corporation, a Delaware corporation (the "Company"); Sanomedics, Inc., a
Delaware Corporation ("Sano") and, its wholly-owned subsidiary, Thermomedics,
Inc., a Nevada corporation ("Thermo") (together, the "Parties").

 

WHEREAS, the parties hereto entered into that certain Stock Purchase Agreement,
dated as of October 21, 2015 and First Amendment to such Stock Purchase
Agreement, dated as of December 4, 2015 (the "SPA") (capitalized terms used and
not otherwise defined herein shall have the meanings given to such term in the
SPA) pursuant to which the Company agreed to purchase, and Sano agreed to sell,
all of the shares of Thermo; and

 

WHEREAS, the parties hereto entered into that certain Management Services and
Control Agreement, dated as of December 4, 2015 (the "MSACA") (capitalized terms
used and not otherwise defined herein shall have the meanings given to such term
in the MSACA) pursuant to which full control of Thermo, including operational
and financial benefits and responsibility for Thermo, was transferred to the
Company; and

 

WHEREAS, in contemplation of the closing of the transactions under the SPA and
in furtherance of Sano's and Thermo's obligations under the MSACA, the parties
hereto desire to make certain agreements and to amend certain terms of the MSACA
as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.

Amendment to MSACA. Section 11 of the Agreement shall be amended in its entirety
to read as follows:

 

"Term. This Agreement shall commence effective as of the date first written
above and shall remain in effect until the date of closing pursuant to the terms
of the SPA. It will be considered an Event of Default if Sano has not delivered
to the Company (or the Company has waived delivery with respect to such item)
each of the items as set in Section 2.03(a) of the SPA (the "Deliverables") or
prior to March 31, 2016 (the "Default Date"). Notwithstanding the foregoing, in
the event that Sano delivers the Deliverables (or the Company has waived
delivery with respect to such item) on or prior to the date which is twenty (20)
days following the Default Date (the "Extension Date"), an Event of Default
shall be deemed not to have occurred. Sano may terminate this Agreement at any
time following the Extension Date, subject to the consent of the Manager, by (i)
repaying the Company all principal and interest for any advances made to Thermo
pursuant to this Agreement (the "Advance Amount"), (ii) repaying the Company all
principal and interest for the advanced Cash Purchase Price made to Sano
pursuant to this Agreement ("Purchase Amount") and (iii) paying the Termination
Fee; provided; however; that if Sano has provided the Deliverables to the
Company and the Company does not (or is not willing to) consummate the Stock
Purchase Transaction, Sano and Thermo shall: (A) not have any obligation to pay
a Termination Fee; and (B) have six (6) months to repay the Advance Amount and
the Purchase Amount to the Company."

 



 1

 

 

2.

Agreement as to Intercompany Indebtedness. Sano shall release, cancel, terminate
or otherwise settle all Intercompany Indebtedness and accounts owed by Thermo to
Sano or any of its Affiliates (other than Thermo) as of December 4, 2015, and
Sano shall cause Thermo to release, cancel, terminate or otherwise settle all
Intercompany Indebtedness and accounts owed by Sano or any of its Affiliates
(other than the Thermo) to Thermo as December 4, 2015. Effective as of December
4, 2015, Sano, on behalf of itself and its Affiliates (other than the Thermo),
hereby forever fully and irrevocably waives, releases and discharges Thermo and
Representatives from any and all claims, liabilities, obligations or agreements
of any kind or nature whatsoever.

 

3.

Agreement as to Thermo Intellectual Property. Effective December 4, 2015, Sano
shall transfer all Patents and other Intellectual Property in its name or the
name of one of its affiliates (other than Thermo) that are included on the
schedules to the SPA (Schedule(s) 3.11(b) as of October 21, 2015), and shall
take any and all actions necessary to transfer all Intellectual Property used by
Thermo or with respect to Thermo or the Business to Thermo effective as of
December 4, 2015 such that Thermo is the rightful and valid owner of all of its
Intellectual Property and the Intellectual Property used in the Business as of
such date. Sano represents that the Patents and other Intellectual Property
included on Schedule 3.11(b) of the SPA as of October 21, 2015 are the only
Patents and other Intellectual Property used by Thermo or with respect to Thermo
or the Business to Thermo as of December 4, 2015.

 

4.

Miscellaneous

 

a)

The Parties agree that the provisions SPA and the MSACA may be amended in the
future to reflect the amendment and agreements made herein. Any such amendment
to the SPA and the MSACA shall be governed by the applicable amendment
provisions of the SPA and the MSACA.

b)

As of and after the date hereof, each reference in the MSACA to "this
Agreement", "hereunder", "hereof", "herein", "hereby" or words of like import
referring to the MSACA shall mean and be a reference to the MSACA as amended by
this Agreement. Except as specifically amended by this Agreement, each term,
provision and condition of the MSACA survives, remains and shall continue in
full force and effect.

c)

The SPA, MSACA and this Agreement may be further amended or modified in whole or
in part only by a writing which makes reference to the SPA, MSACA and this
Agreement, and any amendments thereto, as applicable, executed by the Parties.
The obligations of any party hereunder may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the party claimed to have given the waiver; provided,
however, that any waiver by any party of any violation of, breach of, or default
under any provision of this Agreement or any other agreement provided for herein
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement or any other agreement provided for herein.

d)

This Agreement (together with the Schedules and the Exhibits thereto) and the
other agreements and instruments expressly provided for therein and herein,
together with the SPA and the MSACA, and any amendments thereto, set forth the
entire understanding of the parties hereto and supersede in their entirety all
prior contracts, agreements, arrangements, communications, discussions,
representations, and warranties, whether oral or written, among the parties with
respect to the subject matter hereof.

e)

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together will constitute one
and the same instrument. Any facsimile copy of this Agreement will be deemed an
original for all purposes.

 

[Signature pages to follow]

 

 2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

 



SANOMEDICS, INC.

 

 

By:

/s/ David Langle

 

Name:

David Langle

 

Title:

Chief Executive Officer

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

 



POSITIVEID CORPORATION

 

 

 

 

By:

/s/ William J. Caragol

 

 

Name:

William J. Caragol

 

 

Title:

Chief Executive Officer

 

 



Thermomedics, Inc

 

 

 

 

By:

/s/ William J. Caragol

 

 

Name:

William J. Caragol

 

 

Title:

President

 

 

 

3

--------------------------------------------------------------------------------

 